Citation Nr: 0905467	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-38 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected hemorrhoids, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1950 to March 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied a compensable evaluation 
for hemorrhoids.

Subsequently, in an August 2004 rating decision, a 10 percent 
rating was assigned, effective from November 2003, the date 
of the claim for increase.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of the 10 percent 
rating is not a full grant of the benefits sought on appeal, 
and since the Veteran did not withdraw his claim of 
entitlement to a higher initial rating, the matter remains 
before the Board for appellate review. 

In December 2007, the Board remanded the Veteran's claims to 
obtain AOJ consideration of newly submitted evidence, to 
obtain additional VAMC treatment records, to afford the 
Veteran a VA examination and to provide him with a proper 
notice letter.  In January 2008, the AMC sent the Veteran a 
proper notice letter and in October 2008 he was afforded a VA 
examination.  His VAMC treatment records, dated through 
November 2007 are on file, and the AOJ considered all newly 
submitted evidence in a November 2008 supplemental statement 
of the case (SSOC).  Therefore, the Board finds that its 
remand directives have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's hemorrhoids are not productive of 
persistent bleeding with secondary anemia or fissures. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic 
Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a December 2003 letter notified the Veteran 
that he must submit evidence that his service-connected 
hemorrhoids had increased in severity and advised him of the 
types of medical and lay evidence that he may submit, 
including statements from his doctor or other individuals who 
are able to describe the manner in which his disability has 
become worse.  Subsequently, a January 2008 notice letter 
informed him that his disability rating would be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent.  There was no 
reference, however, to the effect of the condition's 
worsening on the Veteran's employment and daily life, or to 
the diagnostic criteria for establishing a higher rating for 
his service connected hemorrhoids.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the Veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
Veteran's employment and daily life, the Veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, in his April 2004 statement, 
the Veteran stated that his lifestyle had been altered by his 
condition, such that he could not do heavy lifting or put his 
body under any sort of strain and had to alter his diet.  
Similarly, the Veteran told the October 2008 VA examiner that 
he often felt uncomfortable sitting, but that he had not lost 
any time from work due to his disability in the last 12 
months.  Thus, as the Board finds the Veteran had actual 
knowledge of this requirement, any failure to provide him 
with adequate notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.

As to notice of the diagnostic criteria for establishing a 
higher rating and the timing of the notice of how a 
disability rating is determined, the Board also finds that 
these errors were not prejudicial.  The Board observes that 
an August 2004 statement of the case (SOC) provided the 
Veteran with the relevant diagnostic criteria for 
establishing a higher rating for his service-connected 
hemorrhoids, and that the January 2008 notice letter notified 
the Veteran how VA determines a disability rating.  
Subsequently, a November 2008 supplemental statement of the 
case (SSOC) was issued.  A SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
these notice and timing elements is not prejudicial.  See 
Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, VA treatment records and available private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  The Veteran was also 
afforded VA examinations in December 2003 and October 2008 in 
connection with this claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 10 percent evaluation for 
his hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Under that Diagnostic Code, a 10 percent 
evaluation is for assignment for external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is warranted for internal or external 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for hemorrhoids.  The medical evidence of record does 
not show the Veteran to have internal or external hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  In this regard, the Veteran was afforded a VA 
examination in October 2008.  At the examination, the Veteran 
reported that whenever he is constipated he feels sore and 
that his hemorrhoids bleed during flare ups.  He stated that 
it was uncomfortable to sit as he felt pain in the buttocks.  
The examiner reported that the Veteran had a history of 
occasional bleeding, but no history of thrombosis.  He noted 
the presence of a very small external hemorrhoid, but no 
fissures were present and there was no evidence of excessive 
redundant tissue.  There was no bleeding present at the time 
of the examination.  

In June 2007, the Veteran underwent a colonoscopy.  The 
colonoscopy revealed that the Veteran had internal 
hemorrhoids that, although not inflamed, were noted to be 
fairly large.

The Veteran was also afforded a VA examination in December 
2003.  At that examination, the Veteran stated that he 
experienced problems with his hemorrhoids which included 
occasional bleeding and occasional pressure, but no history 
of pain.  The Veteran reported taking sitz baths daily, but 
that he did not take any medications or use any ointments for 
his hemorrhoids.  Examination revealed no fecal leakage and 
no evidence of any bleeding or thrombosis.  The examiner did 
note the presence of an external hemorrhoid, but there was no 
pain or tenderness present.  

In addition, an October 2003 colonoscopy noted the presence 
of a small, mildly inflamed internal hemorrhoid.  In follow 
up, a November 2003 private treatment note states that the 
Veteran experienced daily bleeding and swelling with his 
hemorrhoids.  

Thus, although the evidence of record reflects findings of 
bleeding, the more probative medical evidence of record does 
not characterize this bleeding as persistent.  In this 
regard, although the November 2003 private treatment note 
states that the Veteran experienced daily bleeding, the 
private physician did not provide any evidence to support 
this conclusion.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Moreover, the November 2003 treatment note is the only 
medical evidence which states that the Veteran experienced 
daily bleeding.  In this regard, both the December 2003 and 
the October 2008 VA examiner's reported the Veteran's 
bleeding as occasional, and both examiner's noted no evidence 
of any bleeding or thrombosis at the time of the respective 
examinations.  In addition, the Veteran's June 2007 
colonoscopy did not reflect any evidence of persistent 
bleeding.  Accordingly, the Board finds that the Veteran's 
hemorrhoids are characterized by occasional, rather than 
persistent bleeding. 

Importantly, there is no indication in the record that the 
Veteran is anemic as a result of his hemorrhoids.  Moreover, 
the October 2008 VA examiner reported that no fissures were 
present.  As such, the Board finds that the Veteran does not 
meet the criteria for a 20 percent evaluation for his 
hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

The Board does acknowledge the Veteran's contentions that his 
hemorrhoids are sore, painful, bleed persistently and that 
they interfere with his daily activities.  However, as noted 
above, there is no medical evidence indicating that his 
hemorrhoids have caused anemia or fissures.  Further, reports 
of pain, soreness, and documented reports of occasional 
bleeding are commensurate with the currently assigned 10 
percent rating.  38 C.F.R. § 4.7, 4.114, Diagnostic Code 
7336.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
hemorrhoids are so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra- schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, although the Veteran testified that his 
hemorrhoids affected his work in that he could not perform 
any job that involved heavy lifting, there is no indication 
that his employment is affected to a marked degree or that 
there were frequent periods of hospitalization due to the 
service-connected hemorrhoids.  Additionally, the Board finds 
that the rating criteria to evaluate the hemorrhoids 
reasonably describes the claimant's disability level and 
symptomatology.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).




ORDER

Entitlement to an increased disability rating for service-
connected hemorrhoids, currently rated as 10 percent 
disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


